87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alan David HARRIS, Petitioner-Appellant,v.Wayne H. SEIFERT, Respondent-Appellee.
No. 95-56268.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Alan David Harris, a federal prisoner, appeals pro se the district court's dismissal of his habeas corpus petition pursuant to 28 U.S.C. § 2241.   He contends the district court erred by construing his two double jeopardy claims as challenges to his conviction under 28 U.S.C. § 2255, and dismissing these claims for lack of jurisdiction.   Harris's contention lacks merit;  he may challenge his conviction only in the United States District Court for the Eastern District of New York, where he was convicted and sentenced.  See Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.)  (§ 2255 motion filed in sentencing court generally is appropriate vehicle for challenging conviction), cert. denied, 488 U.S. 982 (1988).   Harris also contends the district court erred by requiring him to bring in a civil rights complaint his nine claims regarding the conditions of confinement at FCI Boron and FCI Safford.   This contention also lacks merit.  See Crawford v. Bell, 599 F.2d 890, 891-92 & n. 1 (9th Cir.1979) (affirming dismissal of habeas petition on basis that challenges to terms and conditions of imprisonment must be brought in civil rights complaint, and holding this court not bound by Supreme Court's statement in Bell v. Wolfish, 441 U.S. 520, 526 n. 6 (1979), that availability of habeas petition to obtain review of conditions of confinement is open question);  but see Fierro v. Gomez, 77 F.3d 301, 304 n. 2 (9th Cir.1996) (declining to address whether challenge to conditions of confinement may be brought under habeas).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Harris's request for oral argument is denied.   His request for a certificate of probable cause is denied as unnecessary because he is not a state prisoner.   See 28 U.S.C. § 2253.   His motion to file an oversized reply brief is granted;  the reply brief received on May 1, 1996, is ordered filed


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3